Citation Nr: 0920838	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for tendonitis, right 
wrist.  

2.  Entitlement to service connection for tendonitis, left 
wrist.  

3.  Entitlement to an initial, compensable rating for pes 
planus.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1993 to 
September 2005.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2006 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 
noncompensable (0 percent) rating for low back strain, 
effective September 16, 2005, and denied the Veteran's claims 
for service connection for tendonitis, right and left wrists, 
and pes planus.  In March 2006, the Veteran filed notices of 
disagreement (NODs).  Statements of the case (SOCs) were 
issued in April 2006, and the Veteran filed substantive 
appeals (via VA Form 9s, Appeal to the Board of Veterans' 
Appeals) in June 2006.

In August 2008, the Board granted an initial rating of 10 
percent for low back strain, and remanded the claims 
remaining on appeal to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development.  In 
a February 2009 rating decision, the AMC granted service 
connection and assigned an initial, noncompensable (0 
percent) rating for pes planus, effective September 16, 2005, 
representing a full grant of the claim for service connection 
for pes planus.  After completing the requested development, 
the AMC continued the denials of the claims for service 
connection for right and left wrist tendonitis (as reflected 
in a February 2009 supplemental SOC (SSOC)), and returned 
these matters to the Board for further appellate 
consideration.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for pes 
planus, the Board has characterized this issue in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The Board's decision on the claims for service connection for 
right and left wrist tendonitis is set forth below.  The 
matter of entitlement to an initial, compensable rating for 
pes planus-for which the Veteran has completed the first of 
two actions required to place this matter in appellate 
status-is addressed in the remand following the order; this 
matter is being remanded to the RO via the AMC in Washington, 
DC.  VA will notify the Veteran when further action, on her 
part, is required.  


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished. 

2.  The only competent, probative opinion on the question of 
whether there exists a medical relationship between the 
Veteran's current tendonitis, right wrist, and service weighs 
against the claim for service connection.

3.  The only competent, probative opinion on the question of 
whether there exists a medical relationship between the 
Veteran's current tendonitis, left wrist, and service weighs 
against the claim for service connection.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tendonitis, right 
wrist, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  

2.  The criteria for service connection for tendonitis, left 
wrist, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in an October 2005 pre-rating letter and 
March 2006 and October 2008 post-rating letters, the RO/AMC 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The October 2005 and March 
2006 VCAA letters specifically informed the Veteran to submit 
any evidence in her possession pertinent to the claims on 
appeal (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The October 2008 letter 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The January 2006 RO rating decision reflects the 
initial adjudication of the claims after issuance of the 
October 2005 letter.  

After issuance of the March 2006 and October 2008 letters, 
and opportunity for the Veteran to respond, the February 2009 
SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, and the reports of 
January 2006 and December 2008 VA examinations.  Also of 
record and considered in connection with the appeal are 
various statements submitted by the Veteran.  The Board also 
finds that no additional RO action to further develop the 
record is warranted. 

The Board acknowledges that, in November 2008, the Veteran 
submitted a VA Form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA)) in which she reported that she had received treatment 
for various conditions at the Biloxi VA Medical Center (VAMC) 
in October 2008.  While the most recent records of VA 
treatment in the claims file are from October 1, 2008, in her 
VA Form 21-4142, the Veteran specifically indicated that she 
received treatment for tendonitis on that date.  While she 
reported treatment later in October 2008, she indicated that 
such treatment was for flat feet and orthotics.  Accordingly, 
while the Veteran has reported VA treatment since October 1, 
2008, she has also indicated that such treatment is for 
conditions other than tendonitis.  As any more recent records 
of VA treatment would, thus, not include medical evidence of 
a relationship between right or left wrist tendonitis and 
service-the very matter on which this case turns-a remand 
to obtain these records would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the Veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board also has considered the fact that, in November 
2005, the Veteran filed a claim for vocational 
rehabilitation.  No vocational rehabilitation folder has been 
associated with the claims file.  However, during the 
December 2008 VA examination, the Veteran denied any further 
treatment for her wrists since separation from service, 
except for taking Motrin as needed.  There has been no 
argument that any vocational rehabilitation records would 
include medical evidence of a nexus between the Veteran's 
right or left wrist tendonitis and service, rather, the 
Veteran's statement that she received no treatment for the 
wrists since separation from service indicates that any 
vocational rehabilitation records would not include such an 
opinion.  As such, a remand to attempt to obtain any 
vocational rehabilitation records would also impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the Veteran, and is, thus, 
unnecessary.  See Soyini, 1 Vet. App. at 556.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service treatment records reflect that the Veteran complained 
of left wrist pain in March 1997.  The assessment was wrist 
adductor tendonitis.  In August 2004, she complained of back 
pain and joint pain in the elbows and knees.  She added that 
she had previously been diagnosed with bilateral wrist 
tendonitis, which was no better with rest.  Examination of 
the bilateral wrists revealed full range of motion and 
tenderness to palpation on the lateral and medial aspects.  
The assessment was joint pain.  

The above findings and assessment notwithstanding, here the 
claims must be denied on the basis of medical nexus between 
current any current right or left wrist tendonitis and 
service.  

On VA examination in January 2006, the Veteran reported that 
her right and left wrist problems started two to three years 
earlier and added that she was treated for both wrists in 
service.  She denied any injury, but stated that she had 
repetitive movements with typing.  She added that she was 
treated with a right wrist brace, which helped her, but did 
not have a brace for the left wrist.  The Veteran described 
her current symptoms as the same in both wrists, with pain, 
off and on, and occasional swelling.  She added that her pain 
mainly got worse with repetitive activity and typing, and 
that she had limitations with lifting, typing, pushing, and 
pulling.  She stated that she did not currently use a brace 
for the right wrist, but took Motrin nighttime as needed for 
her pain, which helped.  The examiner noted that X-ray of the 
bilateral wrists was reported as normal.  The pertinent 
impression following examination was right and left wrist 
tendonitis.  

Records of VA treatment from March 2006 to October 2008 
reflect that the Veteran first presented for treatment at the 
Women's Care Center Clinic in September 2007.  She then 
described lower back pain, but denied other joint pain.  In 
October 2008, the Veteran reported that she had tendonitis in 
both hands, for which she took Tylenol and Motrin and wore a 
brace.  The pertinent assessment was tendonitis.  

The Veteran was afforded a VA examination in December 2008.  
She then gave a history of initially being diagnosed with 
tendonitis in 1997.  She added that, after release from 
service, her symptoms were the same, and she denied any 
further treatment, except for taking Motrin as needed.  She 
stated that she experienced symptoms more after working with 
a computer, in that she developed soreness.  She described 
dull pain in the front and back of both wrists, off an on, 
after a few days of working.  Precipitating factors were 
typing and writing, with flare-ups about once a week.  During 
flare-ups, she experienced increased pain, with intensity 
level 5 or 6 out of 10, and additional limitations.  The 
Veteran was able to perform activities of daily living.  She 
added that she had to take breaks while working on a 
computer.  Her main limitations were lifting and pushing.  X-
rays of the bilateral wrists were normal.  Range of motion 
testing revealed normal range of motion in the wrists, 
bilaterally.  The pertinent impression was right and left 
wrist tendonitis, X-ray of wrists reported normal.  

The examiner acknowledged review of the claims file, and 
noted that the Veteran was seen in March 1997 and August 2004 
with complaints of wrist pain.  The examiner opined that 
there was no objective evidence of continuity or chronicity 
of right and left wrist tendonitis.  The examiner opined that 
it was less likely than not that the right and left wrist 
tendonitis was medically related to service, including 
complaints of wrist pain in service, adding that, as noted, 
the Veteran had no objective evidence of chronicity of the 
condition.  

As noted, the December 2008 VA examiner reviewed the claims 
file, examined the Veteran, and provided a rationale for the 
opinion that the Veteran's right and left wrist tendonitis 
were less likely than not related to service.  Specifically, 
the examiner noted that there was no objective evidence of 
continuity or chronicity of these conditions.  This 
conclusion is bolstered by the VA treatment records, which 
reflect that the Veteran denied joint pain other than low 
back pain in September 2007.  The Board finds the opinion of 
the December 2008 VA examiner probative, and consistent with 
the evidence record.

Thus, the only competent, probative (persuasive) opinion on 
the question of whether there exists a medical relationship 
between right and left wrist tendonitis and service weighs 
against the claims, and the Veteran has not presented or 
identified any existing, contrary medical opinion that, in 
fact, supports either claim.

In addition to the medical evidence, in adjudicating these 
claims, the Board has considered the appellant's written 
assertions; however, none of this evidence provides a basis 
for allowance of the claims.  As indicated above, the claims 
turn on the medical matter of etiology, or medical 
relationship between a current disability and service-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant is not shown to be other than a layperson without 
the appropriate medical training and expertise, she is not 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claims 
for service connection for right and left wrist tendonitis 
must be denied.  In reaching the conclusion to deny each 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for tendonitis, right wrist, is denied.  

Service connection for tendonitis, left wrist, is denied.  


REMAND

In a February 2009 rating decision, the AMC granted service 
connection for pes planus and assigned an initial, 
noncompensable (0 percent) rating, effective September 16, 
2005.  In April 2009, the Veteran filed an NOD with the 
initial rating assigned.  The Veteran has not been furnished 
an SOC regarding the issue of entitlement to an initial, 
compensable rating for pes planus.  

By filing a timely NOD with the initial rating assigned, the 
Veteran has initiated appellate review on that issue; 
however, the RO has yet to issue a SOC with respect to that 
claim, the next step in the appellate process.  See 38 C.F.R. 
§ 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this matter must be remanded to the RO for the 
issuance of a SOC.  Id.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO must furnish to the Veteran an SOC 
as regards her claim for an initial, 
compensable rating for pes planus, along 
with a VA Form 9, and afford her the 
appropriate opportunity to file a 
substantive appeal perfecting an appeal 
on that issue.  

The Veteran is hereby reminded that to 
obtain appellate review of any matter not 
currently in appellate status-here, the 
claim for an initial, compensable rating 
for pes planus -a timely appeal must be 
perfected within 60 days of the issuance 
of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELIINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


